Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a)  “an image capturing device to capture image data” in claims 1,2, and 13-15; and
b)  “a computing unit configured to ….” in claims 1-7, 8-10, and 12-15; and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Georg Hasselmann on 3/30/2021.

The application has been amended as follows: 
	
10.    (Currently Amended) The apparatus as claimed in claim 1, wherein the computing unit is configured to determine the three-dimensional shape of the spectacle lens taking account of a boundary condition, wherein the boundary condition is determined by reading information about the spectacle lens to be measured.

11.    (Currently Amended)  The apparatus as claimed in claim 10, wherein the boundary condition is determined by reading a code on the spectacle lens.

spectacle lens to be measured.

14.   (Currently Amended)   An apparatus for measuring an optical effect of a spectacle lens arranged in a measurement volume, the apparatus comprising:
a display device configured to display a test structure;
an image capturing device configured to capture image data of the test structure from a  plurality of viewpoints along respective imaging beam paths passing through a spectacle lens; and
a computing unit configured to:
assign an expected value for a position of the spectacle lens in a measurement volume based on a position of one or more known contact points of the spectacle lens; 
determine the three-dimensional shape of the spectacle lens; and
calculate an optical effect of the spectacle lens on the basis of the three-dimensional shape of the spectacle lens.

15.    (Currently Amended)  An apparatus for measuring an optical effect of a spectacle lens arranged in a measurement volume, the apparatus comprising:
a display device configured to display a test structure;
an image capturing device configured to capture image data of the test structure from a  plurality of viewpoints along respective imaging beam paths passing through a spectacle lens; and 

read a code on the optical lens containing information about a boundary condition; 
determine a three-dimensional shape of the spectacle lens on a basis of the image data and the boundary condition; and
calculate an optical effect of the spectacle lens on the basis of the three-dimensional shape of the spectacle lens.

16.    (Currently Amended)  A method for measuring an optical effect of a spectacle lens arranged in a measurement volume, the method comprising:
providing a test structure for display on a display device;
capturing image data of the test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens;
determining a three-dimensional shape of the spectacle lens on the basis of the image data; and 
calculating an optical effect of the spectacle lens on the basis of the three-dimensional shape of the spectacle lens for a specified wearing position of a user, which differs from a measurement position in which the image data are captured.

17.    (Currently Amended)  A method for measuring an optical effect of a spectacle lens arranged in a measurement volume, the method comprising:
providing a test structure for display on a display device;

assigning an expected value for a position of the spectacle lens in the measurement volume to an algorithm based on a position of one or more known contact points of the spectacle lens;
determining a three-dimensional shape of the spectacle lens on the basis of image data taking account of the one or more known contact points of the spectacle lens; and
calculating an optical effect of the spectacle lens on the basis of the three-dimensional shape of the spectacle lens.

18.   (Currently Amended)   A method for measuring an optical effect of a spectacle lens arranged in a measurement volume, the method comprising:
providing a test structure for display on a display device;
capturing image data of the test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens;
reading a code on the spectacle lens containing information about a boundary condition; 
determining a three-dimensional shape of the spectacle lens on a basis of the image data and the boundary condition; and
calculating an optical effect of the spectacle lens on a basis of the three-dimensional shape of the spectacle lens.

Reasons for Allowance
Claims 1-18 are allowed.
As to claims 1-13, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for measuring an optical effect of a spectacle lens arranged in a measurement volume, the apparatus comprising:
an image capturing device configured to capture image data of a test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens; and a computing unit configured to:
determine a three-dimensional shape of the spectacle lens on a basis of the image data; and
calculate an optical effect of the spectacle lens on a basis of the three-dimensional shape of the spectacle lens for a specified wearing position of a user, which differs from a measurement position in which the image data are captured, in combination with the rest of the limitations of claim 1.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for measuring an optical effect of a spectacle lens arranged in a measurement volume, the apparatus comprising:
an image capturing device configured to capture image data of a test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens; 
a computing unit configured to:
assign an expected value for a position of the spectacle lens in a measurement volume based on a position of one or more known contact points of the spectacle lens;

calculate an optical effect of the spectacle lens on the basis of the three dimensional shape of the spectacle lens, in combination with the rest of the limitations of the claim.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for measuring an optical effect of an spectacle lens arranged in a measurement volume, the apparatus comprising:
an image capturing device configured to capture image data of a test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens; and a computing unit configured to:
read a code on the optical lens containing information about a boundary condition; 
determine a three-dimensional shape of the spectacle lens on a basis of the image data and the boundary condition; and
 calculate an optical effect of the lens on the basis of the three-dimensional shape of the spectacle lens, in combination with the rest of the limitations of the claim.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for measuring an optical effect of a spectacle lens arranged in a measurement volume, the method comprising:
capturing image data of the test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens;
determining a three-dimensional shape of the spectacle lens on the basis of the image data;

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for measuring an optical effect of a spectacle lens arranged in a measurement volume, the method comprising: 
capturing image data of a test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens;
assigning an expected value for a position of the spectacle lens in the measurement volume to an algorithm based on a position of one or more known contact points of the spectacle lens;
determining a three-dimensional shape of the spectacle lens on the basis of image data taking account of the one or more known contact points of the spectacle lens; and
calculating an optical effect of the spectacle lens on the basis of the three-dimensional shape of the spectacle lens, in combination with the rest of the limitations of the claim.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for measuring an optical effect of a spectacle lens arranged in a measurement volume, the method comprising:
capturing image data of the test structure from a plurality of viewpoints along respective imaging beam paths passing through a spectacle lens;

calculating an optical effect of the spectacle lens on a basis of the three-dimensional shape of the spectacle lens, in combination with the rest of the limitations of the claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
March 30, 2021

/HINA F AYUB/Primary Examiner
Art Unit 2896